SMD Letter - Medical Child Support Working Group 8/31/00

August 31, 2000
Dear State Medicaid Director:
The Child Support Performance and Incentive Act of 1998 directed the Secretary of Health and
Human Services and the Secretary of Labor to jointly establish a Medical Child Support Working
Group. The purpose of the Working Group was to identify impediments to the effective
enforcement of medical support by State Child Support Enforcement agencies and recommend
solutions to these impediments. This letter transmits to you the Medical Child Support Working
Group's Report to Secretary Donna E. Shalala and Secretary Alexis M. Hermann, "Twenty-One
Million Children's Health: Our Shared Responsibility."
The Working Group was comprised of a diverse membership including representatives of the
Departments of Health and Human Services and Labor, Child Support Enforcement, Medicaid and
State Children's Health Insurance Program (SCHIP) agencies, unions, courts, employers, health
plan administrators, and advocates for children and parents. The Working Group's report contains
seventy-six recommendations that seek to increase the number of children with private health care
coverage and expand access to publicly-funded health care coverage for children who cannot obtain
private coverage. The report includes recommendations to improve coordination between State IVD, Medicaid and SCHIP agencies.
Of the 21 million children who are eligible for child support services, approximately 3 million are
without health care coverage. Lack of such coverage affects children's current and future health and
their ability to be productive citizens.
The Working Group's report is being posted on the Administration for Children and Families' web
site at www.acf.dhhs.gov/programs/cse. For additional information, please contact Sue Knefley at
sknefley@hcfa.gov or 410-786-0488.
Sincerely,
/S/
Timothy M.
Westmoreland
Director
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd083100b.asp (1 of 2)4/12/2006 1:02:05 PM SMD Letter - Medical Child Support
Working Group 8/31/00

Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid

and State Operations Lee Partridge - Director, Health Policy Unit, American Public Human
Services Association Joy Wilson - Director, Health Committee, National Conference of State
Legislatures Matt Salo - Director, Health Legislation, National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd083100b.asp (2 of 2)4/12/2006 1:02:05 PM

